number release date id office uilc cca-411047-09 ---------- from -------------------- sent date to -------------------- cc subject fw work stoppage delaware co pa attachments redacted hi ---- - looks like we have another lien filing issue we had a telecon last year in which ---- -------------treasury counsel to fms participated we were discussing the payment procedures through the top program ------ unequivocally stated that payment through tops is payment if the creditor agency ie the federal_agency in this case medicaid has given the debtor due process and made a final agency determination that the debt is owed then it must be submitted for offset if the debtor continues to dispute the debt it must do so in court under an apa claim offset is an administrative remedy and does not require a court judgment the offset statute says that the county has been paid if they want a refund they have to go to the creditor agency but give the irs credit for having paid i am also attaching the explanation that the irs gives to recording offices regarding tops if you have any questions please call me if you are unable to persuade the county i will contact --------------- it often takes legal counsel to sort these issues out ps you most likely know this but some folks do not - you can rotate those pdf files using the rotate button in order to set them upright so you can easily read them thanks for your help and keep me posted ------------------------------------------------------ ------------------------------------------------------ ---------- department of the treasury internal_revenue_service washington d c small_business_self-employed_division date memorandum for tom sutor governmental liaison pennsylvania from flavie elmore revenue_officer advisor reviewer centralized lien processing clp - field_office resource team cincinnati service_center subject assistance needed in regards to work stoppage based in delaware county pennsylvania due to top treasury offset program offset as you are aware in the internal revenue consolidated multiple lien operations on a state-by-state basis throughout the united_states into a centralized lien processing unit at the cincinnati irs campus employees in this department send out the notice_of_federal_tax_lien to local recording offices for filing they also process requests for all federal tax_liens and releases forwarding those to the appropriate offices the federal_tax_lien gives the irs a legal claim to the taxpayer’s property for the amount of the tax debt therefore it is extremely important that the liens and releases are sent to the appropriate recording offices and timely filed in order to secure our priority and once satisfied timely released to ensure no harm is done to the taxpayer it is critical that local recording offices ensure the federal tax_liens are timely file and properly recorded recently angela martinez director of the office of judicial support contacted stephanie hiller manager of the billing team of the centralized lien processing unit she advised stephanie they had received several lien filings and releases but no payment therefore they would not be recording the liens or releases until payment is received stephanie checked with margaret lamphier accounting technician with the beckley finance center to see if the payments were sent the response from margaret was yes unfortunately the payments appear to have been intercepted by a top offset at this time we are not sure which agency in the county is in default but the phone number associated with the program was given to ms martinez to locate the party owing the debt in hopes of retrieving the offset payments intended for the recording fees margaret stated she had been speaking with sylvia in the treasurers office it appears we had some missing payments but sylvia has located some of them and posted them to the correct account per our earlier phone conversation i have already sent you the referral from the centralized lien unit e-mails between ms borcher and ms macias copies of the letters from the recorders office and copies of the invoice certifications and billing support vouchers if you have any further questions or if i can be of further assistance please call me pincite-3810 or e-mail me at ------------------------------- my tour of duty is 00am - 30pm est attachments documents scanned in pdf attachment cc peggy germano governmental liaison joseph budd operations manager geneva bagnato headquarters analyst janice wiedemann manager field_office resource team
